Citation Nr: 1751887	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO. 14-04 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder with mixed mood, anxiety disorder, and depression.

2. Entitlement to service connection for hypertension, also claimed as high blood pressure.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1978 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran timely appealed.

The Veteran requested a hearing in his February 2014 substantive appeal, and a hearing was scheduled for May 2017.  The Veteran cancelled the scheduled hearing, however, and his hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704 (d) (2017). 


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered on the Veteran's claims.

The Veteran filed a claim in October 2010 seeking entitlement to service connection for PTSD, high blood pressure, and GERD. 

As it relates to the Veteran's PTSD claim, there are two issues to be resolved on remand. First, in order to prevail on his PTSD claim, the Veteran must show a current diagnosis of PTSD; credible supporting evidence that the claimed in-service stressor occurred; and medical evidence of a nexus between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f) (2017). The Veteran provided a January 2011 Statement in Support of Claim for PTSD and reported two stressors: Operation Eagle Claw on April 25, 1980 (in which the Veteran claims to have personally witnessed aircraft colliding and bursting into flames, killing all 8 men aboard, for which he states he personally knew 5 of the men); and, the killing of United States service members in Incirlik, Turkey on January 12, 1981 (in which the Veteran claims to have witnessed the assassination while walking with an unnamed Army PFC who was his roommate). However, it is not clear from the evidence of record, in particular the July 2011 response from the United States Army Joint Services Records Research Center (JSRRC), whether the Veteran was actually present at the time of either of these incidents. Verification of this stressor information is critical to determining whether or not the Veteran's claimed PTSD, or any other psychiatric disorder, is related to his military service.

Second, the evidence of record contains more than one diagnosed psychiatric disorder. A September 2017 letter from a psychologist with the South Florida Psychological Associates diagnosed the Veteran with PTSD, while medical records from Bay Pines VAMC reflect the Veteran was diagnosed in May 2010 with alcohol dependence, adjustment disorder with mixed mood, and anxiety disorder; and later diagnosed in September 2010 with depression. In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that although a claim identifies only a single diagnosed disorder, it must be considered a claim for any disability that may reasonably be encompassed by that claim. Here, given the other psychiatric diagnoses of record, to include adjustment disorder with mixed mood, anxiety, and depression, and in accordance with the ruling in Clemons, the Veteran's appeal for service connection for PTSD must be broadly construed to encompass claims for service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder with mixed mood, anxiety disorder, and depression. Because the question of whether a disability such as depression, anxiety, or any other psychiatric disorder is related to the Veteran's service is a medical question requiring expertise, it is necessary for the Board to remand this issue for a VA examination and opinion.

As it relates to the Veteran's claim for service connection for hypertension, also claimed as high blood pressure, the Veteran has provided medical treatment records that reflect a current diagnosis of hypertension, but these records are silent as to a nexus between current symptoms and an in-service injury or event. Similarly, no opinion has been provided addressing whether the Veteran's hypertension has been caused or aggravated by a separate disability, to include his acquired psychiatric disorder, however diagnosed. It is thus necessary for the Board to remand this issue for a VA examination and opinion.

Lastly, as it relates to the Veteran's claim for service connection for GERD, a VA examination was conducted in July 2011. The examiner found that the Veteran had a current diagnosis of GERD, but opined that the claimed condition was not related to the Veteran's military service because "there is no mention of indigestion or GERD in the Veteran's STR's." However, the Board has reviewed the Veteran's service treatment records (STRs) and notes that the August 1994 separation Report of Medical History reflects the following: "frequent indigestion, once a day, since June 1994, etiology unknown, no treatment sought, self-treated." It is unclear whether the examiner considered this service treatment record. Thus, it is necessary for the Board to remand this issue for a new medical opinion, including an opinion addressing whether the Veteran's GERD has been caused or aggravated by a separate disability, to include his acquired psychiatric disorder, however diagnosed. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the agency of original jurisdiction (AOJ) with detailed information for both claimed stressor incidents, to include the name of the Army PFC who was his roommate at the time of the assassination of United States service members in Incirlik, Turkey. Seek verification of any additional information from JSRRC, to include TDY records from the Veteran's reported deployment to Iran during Operation Eagle Claw, and any additional military personnel records that are obtained, and associate this evidence with the claims file.

2. After completion of the verification of stressor information as noted above, schedule the Veteran for a VA examination to determine the current diagnosis and etiology of any psychiatric disorder found to be present. The entire claims file, including this remand, must be made available to the examiner.

The examiner must identify each psychiatric disorder experienced by the Veteran and offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise related to service. 

If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressor(s) the PTSD diagnosis is based on.

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. Schedule the Veteran for a VA examination to determine the current diagnosis and etiology of the Veteran's hypertension. The entire claims file, including this remand, must be made available to the examiner.

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise related to service. 

The examiner must also opine as to whether it is at least as likely as not that any diagnosed hypertension has been caused or worsened by a separate disability, to include the Veteran's claimed acquired psychiatric disorder, however diagnosed.

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

4. Schedule the Veteran for a VA examination to determine the current diagnosis and etiology of his GERD. The entire claims file, including this remand, should be made available to the examiner.

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise related to service. 

The examiner must also opine as to whether it is at least as likely as not that any diagnosed hypertension has been caused or worsened by a separate disability, to include the Veteran's claimed acquired psychiatric disorder, however diagnosed.

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

5. Then, the AOJ must readjudicate the claim on appeal. If any decision is adverse to the Veteran, the AOJ should issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

